Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This notice of allowance is responsive to the amendment dated 08/10/2022. Claims 1, 4, 6, and 8-9 are allowed. The examiner acknowledges the amendments of claims 1 and 6. Claims 2-3, 5, and 7 are cancelled by applicant. The previous claim objections have been withdrawn applicant’s amendments. The previous 112 rejections have been withdrawn due to applicant’s amendments.

Reasons for Allowance
Claims 1, 4, 6, and 8-9 are allowed
The following is an examiner’s statement of reasons for allowance: the instant invention is neither anticipated nor rendered obvious by the prior art because the composition of the structural device is not shown, taught nor suggested to have a positioning structure of clamp comprising a fixed clamp interacting with a guiding rod and specifically a positioning unit connect to a connection portion of the fixed clamp, wherein the positioning unit comprises a clamping block, an engaging block, a positioning bolt, a positioning block, a clamping plate, a rotating member, and locking members structurally interacting with each component to define the positioning unit.
The teaching of Kuo (US Patent No. 8,827,251) discloses a clamping tool (Figures 1-9) comprising a fixed clamp (element 1) having a clamping portion (element 11), a sliding bar (element 2), a positioning unit comprising a male knob member (element 51), a female knob member (element 52), a pin (element 53), a compression spring (element 54) and mounted in the horizontal bottom hole (element 12) of the fixed clamp in order be position at different positions during use (see col. 3, ll. 65-67 and col. 4, ll. 1-22). However, the above reference positioning unit does not include all components of the positioning unit including the clamping plate, clamping block, engaging block, locking members and in combination with other named parts as arranged in the claim.
The teaching of Chen (US Patent No. 8,366,089) discloses a clamping tool (Figures 3-12) comprising a fixed clamp (element 1) having a clamping portion (element 11), a sliding bar (element 2), a positioning unit (element 70) comprising first and second slots (elements 71/72) proximate top ends of two upright portions, an inverted U-shaped first lock member (element 73) having a tab (element 731) fastened in the slot (element 71), an inverted U-shaped second lock member (element 74) having a tab (element 741) fastened in the slot, and two opposite projections (element 75) in order be position at different positions during use. However, the above reference positioning unit does not include all components of the positioning unit including the rotating member, clamping block, positioning bolt, engaging block, positioning block, locking members and in combination with other named parts as arranged in the claim.
The teaching of Yang (US Pub. No. 2009/0146358) discloses a clamping tool (Figures 1-3) comprising a jaw (element 10) having a clamping portion (element 11), a guiding rod (element 300), the jaw further comprises a ring aperture (element 141) in order to accept a ring (element 14), a fastening unit (element 20) includes a knob (element 21), an axle (element 22) connected to the knob and a latch (element 23) connected to the axle in order to lock the jaw in place during operations (see paragraphs 0015-0016). However, the above reference positioning unit does not include all components of the positioning unit including the clamping plate, clamping block, engaging block, positioning block, locking members and in combination with other named parts as arranged in the claim.
The teaching of Yang (US Pub. No. 2012/0098182) discloses a clamping tool (Figures 1-10) comprising a fixed clamp (element 30) having a clamping portion (element 31), a guiding rod (element 20), the fixed clamp further comprises a quick release element (element 50) having a pressing portion (element 51), a connecting block (element 42), and a fixing rod (element 50) that interacts with guiding rod in order to fix the clamp in place. However, the above reference positioning unit does not include all components of the positioning unit including the rotating member, clamping block, engaging block, positioning block, locking members and in combination with other named parts as arranged in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        08/20/2022


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723